CASE 0:21-cv-00288-WMW-DTS Doc. 1-1 Filed 02/02/21 Page 1 of 10




                 EXHIBIT 1
       CASE 0:21-cv-00288-WMW-DTS Doc. 1-1 Filed 02/02/21 Page 2 of 10




STATE OF MINNESOTA                                                            DISTRICT COURT

COUNTY OF HENNEPIN                                              FOURTH JUDICIAL DISTRICT

                                                                           Case Type: Other Civil


 Carebourn Capital, L.P.                                 Court File No. ______________

                   Plaintiff,

        v.                                                          SUMMONS
 Darkpulse, Inc.

                Defendant.



       THIS SUMMONS IS DIRECTED TO: The above-named Defendants.

        1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
Plaintiffs’ Complaint against you is attached to this summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court and there may be no court file number on this summons.

       2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You
must give or mail to the person who signed this summons a written response called an Answer
within 20 days of the date on which you received this Summons. You must send a copy of your
Answer to the person who signed this summons located at:

                        Hutton Madgett, PLLC
                        333 South Seventh Street, Suite 2450
                        Minneapolis, Minnesota 55402
                        dmadgett@huttonmadgett.com
                        lhutton@huttonmadgett.com

        3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response
to the Plaintiffs’ Complaint. In your Answer you must state whether you agree or disagree with
each paragraph of the Complaint. If you believe the Plaintiffs should not be given everything
asked for in the Complaint, you must say so in your Answer.

        4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 20 days, you will lose this case. You will not get to
tell your side of the story, and the Court may decide against you and award the Plaintiff
       CASE 0:21-cv-00288-WMW-DTS Doc. 1-1 Filed 02/02/21 Page 3 of 10




everything asked for in the complaint. If you do not want to contest the claims stated in the
complaint, you do not need to respond. A default judgment can then be entered against you for
the relief requested in the complaint.

        5. LEGAL ASSISTANCE. You may wish get legal help from a lawyer. If you do not
have a lawyer, the Court Administrator may have information about places where you can get
legal assistance. Even if you cannot get legal help, you must still provide a written Answer to
protect your rights or you may lose the case.

       6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.




January 29, 2021                             HUTTON MADGETT, PLLC

                                             /s/ Lee A. Hutton, III
                                             Lee A. Hutton, III (Atty No. 0327992)
                                             David J.S. Madgett (Atty No. 0327992)
                                             333 South Seventh Street, Suite 2450
                                             Minneapolis, Minnesota 55402
                                             dmadgett@huttonmadgett.com
                                             lhutton@huttonmadgett.com
                                             Attorneys for Carebourn Capital, L.P.
       CASE 0:21-cv-00288-WMW-DTS Doc. 1-1 Filed 02/02/21 Page 4 of 10




STATE OF MINNESOTA                                                          DISTRICT COURT

COUNTY OF HENNEPIN                                              FOURTH JUDICIAL DISTRICT

                                                                          Case Type: Other Civil


 Carebourn Capital, L.P.                                   Court File No. ______________

                   Plaintiff,

        v.                                                   VERIFIED COMPLAINT
 Darkpulse, Inc.

                  Defendant.



       Plaintiff Carebourn Capital, L.P. (“Carebourn”) for its Complaint against defendant Dark

Pulse, Inc. (“Darkpulse”) states and alleges as follows.

                                       INTRODUCTION

       1. Carebourn entered into several Securities Purchase Agreements with Darkpulse:

             •   On July 17, 2018, Carebourn entered into a “Securities Purchase Agreement” or
                 Convertible Promissory Notes with Darkpulse wherein Carebourn agreed to
                 purchase and Darkpulse agreed to issue and sell a 12% convertible note from
                 Carebourn in the aggregate principal amount of $189,750.00 that may be
                 convertible into shares of common stock.

             •   On July 24, 2018, Carebourn entered into a “Securities Purchase Agreement” or
                 Convertible Promissory Notes with Darkpulse wherein Carebourn agreed to
                 purchase and Darkpulse agreed to issue and sell a 12% convertible note from
                 Carebourn in the aggregate principal amount of $276,000.00 that may be
                 convertible into shares of common stock.


                                            PARTIES

   1. Carebourn is a Delaware limited partnership with its principal place of business in

       Hennepin County, Minnesota.
   CASE 0:21-cv-00288-WMW-DTS Doc. 1-1 Filed 02/02/21 Page 5 of 10




2. Darkpulse is a Delaware corporation with its principal place of business in in Manassas,

   Virginia. The address is 8760 Virginia Meadows Drive, Manassas, VA 20109.

                             JURISDICTION AND VENUE

3. This Court has personal jurisdiction over the parties to this matter because the events giving

   rise to this lawsuit took place in Hennepin County, Minnesota; because the parties have a

   significant quantity of contacts with the State of Minnesota directly related to the claims at

   issue such that personal jurisdiction would not offend traditional notions of fair play and

   substantial justice; and because Darkpulse’s actions have caused injury in the State of

   Minnesota.

4. Venue is proper because the parties agreed to submit to the exclusive jurisdiction of the

   state or federal courts located in Hennepin County, Minnesota pursuant to the agreements.

                              FACTUAL BACKGROUND

                 Carebourn Provides Secured Financing to Businesses

           5.      Carebourn specializes in providing funding to small and medium sized

   businesses that are unable to secure funding through traditional bank loans.

           6.      More routinely issues convertible promissory notes to borrowers, under

   which Carebourn loans money to a borrower in exchange for the right to either (1) recover

   repayment of the principal loan sum plus interest or (2) convert the outstanding principal

   amounts into shares of the borrower’s common stock.

           7.      Carebourn is protected through pledge agreements that allow Carebourn to

   liquidate assets of the borrow. In addition, Carebourn can convert shares of stock at market

   rate.




                                             2
CASE 0:21-cv-00288-WMW-DTS Doc. 1-1 Filed 02/02/21 Page 6 of 10




       8.       Carebourn has not been recognized as a dealer under the Securities

Exchange Act.

                     Carebourn Loans Money to Darkpulse
       9.       Carebourn and Darkpulse have entered into seven (2) agreements under

which Carebourn agrees to loan Darkpulse certain sums in the collective amount of more

than $500,000 and, Darkpulse agreed to execute agreements allowing Carebourn to seek

repayment of outstanding debt plus interest and/or seize assets of the company as collateral.

       10.      Carebourn entered into several Securities Purchase Agreements with

Darkpulse with a default interest in the amount of 22%.

       11.      DarkPulse agreed to hold in reserve- or not to issue to the public- certain

common stock, for the benefit and security of Carebourn as colleterial for the substantial

loan given to DarkPulse.

                Carebourn’s Obligations under the Agreements

       12.      Under the Agreements, Darkpulse agreed to either repay the principal loan

sum plus default interest or to deliver to Carebourn shares of its common stock in lieu of

repayment. The Agreements set forth the terms of repayment and conversion, as well as

established Events of Default and remedies for any Darkpulse default.

                              Repayment Obligations

       13.      Darkpulse agreed to repay the principal sum plus 10-12% annual interest.

                                 Events of Default

       14.      Certain acts, failures, and occurrences are considered Events of Default

under the agreements.

       15.      With respect to Darkpulse’s repayment obligations, it is an Event of Default

under the Agreements: (1) Darkpulse fails to repay the due and owing principal and interest

                                         3
CASE 0:21-cv-00288-WMW-DTS Doc. 1-1 Filed 02/02/21 Page 7 of 10




payments, and (2) Darkpulse becomes a non-reporting company with the Securities

Exchange Commission.

       16.     Darkpulse also agreed to pay a default interest rate of 22%. The current

obligation with the default interest is above $500,000.

                                     Remedies

       17.     The Agreements establish clear-cut remedies for any breach or Event of

Default.

       18.     If DarkPulse commits and fails to cure any Event of Default, Carebourn can

seize DarkPulse’s Assets and/or collect monies, and/or obtain stock through converted debt

pursuant to contract.

       19.     The Agreements also require DarkPulse to pay Carebourn the cost of

collecting due and owing sums, including reasonable attorneys’ fees.

       20.     Darkpulse has since refused to provide shares of stock pursuant to the

conversion agreement.

       21.     Despite this DarkPulse has and continues to sell stock in the public markets

earmarked for the repayment to Carebourn.

                                   COUNT I
                             Declaratory Judgment


       22.     DarkPulse incorporates by reference the allegations set forth in the

preceding paragraphs of this Complaint.

       23.     The Parties formed an agreement that Defendant would repay the debt with

interest or that Carebourn would take full control over the company in the event of the




                                          4
CASE 0:21-cv-00288-WMW-DTS Doc. 1-1 Filed 02/02/21 Page 8 of 10




default.    The parties signed, assented to, the agreement setting out payments, and

consequences for default as alleged in the Complaint.

          24.   The Defendant is in default of the agreement and thus Carebourn has full

control over the company.

          25.   As a result of the facts described in the foregoing paragraphs, an actual

controversy of sufficient immediacy exists between the Parties as to Defendant’s default

and damages in the amount above $50,000.

                                    COUNT II
                                Breach of Contract
                            (Breach of the Agreements)
          26.   Carebourn restates and realleges the paragraphs above as though fully stated

herein.

          27.   Carebourn and DarkPulse entered into the Agreements attached as

Exhibits 1-2, which required DarkPulse to, among other things, repay the principal loan

sum of money plus interest and default penalty interest, to permit Carebourn to withdraw

daily sums from DarkPulse’s accounts, to maintain reserves of its common stock

sufficient to cover five times the number of shares necessary to cover the conversion of

the full principal amount, to keep current on its SEC reporting requirements, and to

maintain its ability to pay its debts when they come due.

          28.   DarkPulse has breached the Agreements by failing to satisfy these

obligations.

          29.   The Agreements also require DarkPulse to pay Carebourn a Default Sum

upon any Event of Default or, alternatively, allow Carebourn to capture assets and take

control of the company.



                                          5
CASE 0:21-cv-00288-WMW-DTS Doc. 1-1 Filed 02/02/21 Page 9 of 10




          30.    As a result of DarkPulse’s breaches, Carebourn has sustained damages in

an amount in excess of $50,000.

                                   COUNT III
                                ATTONEYS’ FEES

          31.    Carebourn restates and realleges the paragraphs above as though fully stated

herein.

          32.    The agreements require DarkPulse to pay Carebourn’s attorneys’ fees for

any action against the defendant for breach of the agreement.

          33.    Darkpulse is in breach of the agreement and thus must pay Carebourn’s

attorneys’ fees.

          34.    As a result of Darkpulse’s breaches, Carebourn has sustained damages in

an amount in excess of $50,000.



WHEREFORE, plaintiff Carebourn Capital, L.P. requests a judgment from this Court:

          A.     Awarding Carebourn the Default Sum due and owing under the various

Agreements,

          B.     In the alternative, and at Carebourn’s option, requiring Darkpulse to deliver

to Carebourn full payment in the amount owed and the ability to liquidate, foreclose or

otherwise capture assets in order to satisfy the outstanding default pursuant to the terms of

the various agreements executed by the parties;

          C.     Awarding    Carebourn     its   reasonable   attorneys’   fees,   costs,   and

disbursements;

          D.     Awarding Carebourn such other and further relief as the Court deems just

and equitable.

                                           6
      CASE 0:21-cv-00288-WMW-DTS Doc. 1-1 Filed 02/02/21 Page 10 of 10




January 29, 2021                             HUTTON MADGETT, PLLC

                                             /s/ Lee A. Hutton, III
                                             Lee A. Hutton, III (Atty No. 0327992)
                                             David J.S. Madgett (Atty No. 0327992)
                                             333 South Seventh Street, Suite 2450
                                             Minneapolis, Minnesota 55402
                                             dmadgett@huttonmadgett.com
                                             lhutton@huttonmadgett.com
                                             Attorneys for Carebourn Capital, L.P.


                                       VERIFICATION
       I verify that I have read the foregoing Complaint and that all the facts and statements made

therein are true and correct to the best of my knowledge.




January 29, 2021                             _/s/ Chip Rice___________________________
                                             Chip Rice, President, Carebourn Capital, LP




                                                7
